EXAMINER’S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In Title: 

--… DISPLAY PANEL AND DISPLAY DEVICE FOR SOLVING UNEVEN BRIGHTNESS OF DISPLAY PANEL …--.

In Claims: 

In line 2 of claim 1: “… a non-display region, …” should be changed to --… a non-display region; and a plurality of data lines, a plurality of gate lines, and a plurality of pixels, …--;  
In lines 4-5 of claim 1: “… substrate ; a plurality of data lines, a plurality of gate lines, and a plurality of pixels,…” should be changed to --… substrate,…--; 
In line 18 of claim 1: “… of pixels, and …” should be changed to --… of pixels, …--; 
In line 20 of claim 1: “… second data line; …” should be changed to --… second data line, …--; 
In line 22 of claim 1: “… the same, the first column …” should be changed to --… the same; the first column …--; 
In line 23 of claim 1: “… of pixels, and the second column …” should be changed to --… of pixels; and the second column …--; 
In line 24 of claim 1: “… column of pixels; …” should be changed to --… column of pixels, …--; 
In line 25 of claim 1: “… the data lines comprise …” should be changed to --… wherein the data lines comprise …--; 
In line 27 of claim 1: “… the even-numbered column of pixels; and …” should be changed to --… the even-numbered column of pixels, …--; 
In line 28 of claim 1: “… a line width  …” should be changed to --… wherein a line width …--; 
In line 29 of claim 1: “… column of data lines; …” should be changed to --… column of data lines, …--; 
In line 30 of claim 1: “… wherein: wirings of the gate lines …” should be changed to --… wherein wirings of the gate lines …--; 
In line 31 of claim 1: “… laminated structure; and …” should be changed to --… laminated structure, and …--; 
In line 32 of claim 1: “… a wiring of the odd-numbered column …” should be changed to --… wherein: a wiring of the odd-numbered column …--; 
In line 33 of claim 1: “… different materials, and …” should be changed to --… different materials; and …--; 
In line 3 of claim 6: “… region, and are connected to …” should be changed to --… region and connected to …--; 
In line 2 of claim 9: “… a non-display region, …” should be changed to --… a non-display region; and a plurality of data lines, a plurality of gate lines, and a plurality of pixels, …--;  
In lines 4-5 of claim 9: “… substrate ; a plurality of data lines, a plurality of gate lines, and a plurality of pixels,…” should be changed to --… substrate,…--; 
In line 17 of claim 9: “… wherein the polarities…” should be changed to --… wherein: the polarities…--; 
In line 18 of claim 9: “… the same, the first …” should be changed to --… the same; the first …--; 
In line 19 of claim 9: “… of pixels, and the second column …” should be changed to --… of pixels; and the second column …--; 
In lines 25-26 of claim 9: “… region, and are connected to …” should be changed to --… region and connected to …--; 
In line 30 of claim 9: “… more than 20 µm; …” should be changed to --… more than 20 µm, …--; 
In line 32 of claim 9: “… of data lines, and …” should be changed to --… of data lines, …--; 
In line 33 of claim 9: “… a difference between …” should be changed to --… wherein a difference between …--; 
In line 35 of claim 9: “… or 3µm; …” should be changed to --… or 3µm, …--; 
Delete lines 36-44, i.e., lines 36 through 44; 
In line 45 of claim 9: “… wherein: wirings of the gate lines …” should be changed to --… wherein wirings of the gate lines …--; 
In line 46 of claim 9: “… laminated structure; and …” should be changed to --… laminated structure, and …--; 
In line 47 of claim 9: “… a wiring of the odd-numbered column …” should be changed to --… wherein: a wiring of the odd-numbered column …--; 
In line 48 of claim 9: “… different materials, and …” should be changed to --… different materials; and …--; 
In line 3 of claim 10: “… a non-display region, …” should be changed to --… a non-display region; and a plurality of data lines, a plurality of gate lines, and a plurality of pixels, …--;  
In lines 5-6 of claim 10: “… substrate ; a plurality of data lines, a plurality of gate lines, and a plurality of pixels,…” should be changed to --… substrate,…--; 
In line 19 of claim 10: “… of pixels, and …” should be changed to --… of pixels, …--; 
In line 21 of claim 10: “… second data line; …” should be changed to --… second data line, …--; 
In line 23 of claim 10: “… the same, the first column …” should be changed to --… the same; the first column …--; 
In line 24 of claim 10: “… of pixels, and the second column …” should be changed to --… of pixels; and the second column …--; 
In line 25 of claim 10: “… column of pixels; …” should be changed to --… column of pixels, …--; 
In line 26 of claim 10: “… the data lines comprise …” should be changed to --… wherein the data lines comprise …--; 
In line 28 of claim 10: “… the even-numbered column of pixels; and …” should be changed to --… the even-numbered column of pixels, …--; 
In line 29 of claim 10: “… a line width  …” should be changed to --… wherein a line width …--; 
In line 30 of claim 10: “… column of data lines; …” should be changed to --… column of data lines, …--; 
In line 31 of claim 10: “… wherein: wirings of the gate lines …” should be changed to --… wherein wirings of the gate lines …--; 
In line 32 of claim 10: “… laminated structure; and …” should be changed to --… laminated structure, and …--; 
In line 33 of claim 10: “… a wiring of the odd-numbered column …” should be changed to --… wherein: a wiring of the odd-numbered column …--; 
In line 34 of claim 10: “… different materials, and …” should be changed to --… different materials; and …--; and 
In line 3 of claim 15: “… region, and are connected to …” should be changed to --… region and connected to …--. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307.  The examiner can normally be reached on Monday - Friday during 9:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/Primary Examiner, Art Unit 2691